Citation Nr: 0834801	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  95-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine arthritis with myofascitis, claimed as back 
bruise.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for urinary frequency.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for cervical, thoracic, and lumbar spine arthritis 
with myofascitis, headaches, and urinary frequency.

5.  Entitlement to a disability rating in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in May 
1995 and October 1995 that, in pertinent part, denied an 
increased disability rating for service-connected sinusitis; 
and denied service connection for cervical, thoracic, and 
lumbar spine arthritis with myofascitis, claimed as back 
bruise.  The veteran timely appealed.

These matters also came to the Board on appeal from RO rating 
decisions in May 1997 and in April 1998 that denied service 
connection and compensation pursuant to 38 U.S.C.A. § 1151 
for cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency.  

In May 1997, the veteran testified during a hearing before RO 
personnel.  In January 2001 and in September 2001, the Board 
remanded the matters for additional development.  In a March 
2004 decision, the Board denied each of the veteran's claims.

The veteran appealed the March 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Memorandum Decision, the Court vacated 
the Board decision and remanded the case to the Board for 
readjudication.  Judgment was entered in October 2007.  
Thereafter, the case was returned to the Board, consistent 
with the Court's judgment.

In July 2004 and in March 2008, the veteran submitted 
additional evidence directly to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

VCAA Duties

In the Memorandum Decision, the Court essentially found that 
VA has not fulfilled its duties to notify and assist the 
veteran with regard to each of the claims.  Failure to 
provide notice as to what evidence is needed to substantiate 
the claims will ordinarily be prejudicial to a claimant.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Federal 
Circuit has held that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Compensation Pursuant to 38 U.S.C.A. § 1151

The Board notes that, formerly, 38 U.S.C.A. § 1151 provided 
that "[w]here any veteran suffers an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation ... awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
... shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  38 
U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  See Gardner v. Derwinski, 1 Vet. App. 
584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court), in 
affirming the Court's decision, held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in March 1995, 
as pointed out in the March 2004 Board decision, the 
veteran's claim must be considered under the law extant at 
that time.

Neurological Examination 

In this case, the veteran also contends that he incurred 
headaches in service.  In the Memorandum Decision, the Court 
found that, while the veteran had received a neurological 
evaluation in November 2002 pursuant to a September 2001 
Board remand, that examination report was inadequate because 
no rationale had been provided for the opinion.  Under these 
circumstances, the Board finds that a medical opinion, based 
on examination and consideration of the veteran's documented 
medical history and assertions, would be helpful in resolving 
the claim of service connection for headaches.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

Additional Evidence 

The RO or AMC should consider the additional evidence 
submitted directly to the Board in July 2004 and in March 
2008.  No waiver of RO review is of record.

Hearing Request

Statements in July 2006 correspondence from the veteran's 
representative are construed as a request for a hearing 
before a Veterans Law Judge at a local VA office with regard 
to his claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
must review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  
Specifically, the RO or AMC should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
each of his claims (including the proper 
legal criteria for reviewing the 
38 U.S.C.A. § 1151 (West 2002) claims); 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; 

(d) Notify the veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates 
(see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)); and  

(e) Notify the veteran that to 
substantiate his increased rating claim 
for sinusitis, he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life.

2.  The veteran should be afforded a VA 
neurological examination to identify the 
nature and etiology of any disability 
exhibited by headaches.  
 
The examiner(s) should indicate whether 
it is at least as likely as not that any 
pertinent symptoms are due to the 
veteran's service-connected sinusitis.  

The examiner(s) should also indicate 
whether there is a 50 percent probability 
or greater that any disability exhibited 
by headaches either had its onset in 
service, or is otherwise related to 
service.  The examiner(s) should provide 
a rationale for the opinions.  The 
examiner(s) should reconcile any opinion 
with the service medical records and the 
2002 VA neurology examination report.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  The claim for compensation 
pursuant to 38 U.S.C.A. § 1151 should 
take into consideration provisions of the 
law extant in March 1995.  If the 
benefits sought are not fully granted, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC).

4.  If any benefit remains denied, the 
veteran should be scheduled for a hearing 
at the RO before a Veterans Law Judge, 
with appropriate notification to the 
veteran and representative.  After a 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




